Exhibit 10.3

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Master Repurchase Agreement, dated as of May 3, 2018 (this
“Amendment”), by and among PennyMac Operating Partnership, L.P. ( “POP”),
PennyMac Corp. (“PMC”, and together with POP, each individually a “Seller”, and
collectively the “Sellers”), PennyMac Mortgage Investment Trust (“Guarantor”)
and Royal Bank of Canada (the “Buyer”).

RECITALS

Buyer, Sellers and Guarantor are parties to that certain (a) Master Repurchase
Agreement, dated as of April 17, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Repurchase Agreement”; and
as further amended by this Amendment, the “Repurchase Agreement”) and (b) the
related Pricing Side Letter, dated as of April 17, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”).  The Guarantor is a party to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of April 17, 2018, made by the Guarantor in favor of
Buyer.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement, Pricing Side Letter
and Guaranty, as applicable.

Buyer, Sellers and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Sellers and Guarantor hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 adding the following definition in its proper alphabetical order:

“Disbursement Account” has the meaning set forth in the Custodial Agreement.

1.2 deleting the definition of “Custodial Agreement” in its entirety and
replacing it with the following

“Custodial Agreement” means the Amended and Restated Custodial and Disbursement
Agreement dated as of May 3, 2018, among Sellers, Buyer and Custodian as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

Section 2.Security Interest.  Section 8(a) of the Existing Repurchase Agreement
is hereby amended by deleting subsections (i) and (ii) in their entirety and
replacing them with the following:

 

--------------------------------------------------------------------------------

 

(a)Security Interest.  

(i)On each Purchase Date, each Seller hereby sells, assigns and conveys all of
its rights and interests in the Purchased Assets identified on the related Asset
Schedule and the Repurchase Assets.  Although the parties intend that all
Transactions hereunder be sales and purchases (other than for accounting and tax
purposes) and not loans, in the event any such Transactions are deemed to be
loans, and in any event, each Seller hereby pledges to Buyer as security for the
performance by Sellers of their Obligations and hereby grants, assigns and
pledges to Buyer a fully perfected first priority security interest in the
Purchased Assets, the Disbursement Account, any Agency Security or right to
receive such Agency Security when issued but only to the extent backed by any of
the Purchased Assets, the Records, and all Servicing Rights, Income, Ancillary
Income and Advance Reimbursements related to the Purchased Assets, Mortgage
Files related to the Purchased Assets, the Facility Documents (to the extent
such Facility Documents and Sellers’ rights thereunder relate to the Purchased
Assets), any Property relating to any Purchased Asset or the related Mortgaged
Property, any Takeout Commitments relating to any Purchased Asset, all insurance
policies and insurance proceeds relating to any Purchased Asset or the related
Mortgaged Property, including but not limited to any payments or proceeds under
any related primary insurance or hazard insurance, FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), any Income relating to any
Purchased Asset, any Interest Rate Protection Agreements to the extent relating
to any Purchased Asset, and any other contract rights, accounts (including any
interest of any Seller in escrow accounts) and any other payments, rights to
payment (including payments of interest or finance charges) and general
intangibles to the extent that the foregoing relates to any Purchased Asset and
any other assets relating to the Purchased Assets (including, without
limitation, any other accounts) or any interest in the Purchased Assets, all
collateral under any other secured debt facility (including, without limitation,
any facility documented as a repurchase agreement or similar purchase and sale
agreement) between any Seller or its Affiliates on the one hand and Buyer or
Buyer’s Affiliates on the other, and all substitutions or replacements of any
and all of the foregoing and any proceeds (including the related securitization
proceeds) and distributions and any other property, rights, title or interests
as are specified on a Trust Receipt and Custodian Asset Transmission with
respect to any of the foregoing, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Primary Repurchase Assets”).

(ii)In order to further secure the Obligations, each of POP and PMC hereby
grants, assigns and pledges to Buyer a fully perfected first priority security
interest in all of POP’s and PMC’s right, title and interest in, to and under
the Underlying Repurchase Assets subject to an Underlying Repurchase
Transaction, the Disbursement Account, the Records and all Servicing Rights
related to the Underlying Repurchase Assets, Ancillary Income and Advance
Reimbursements related to the Underlying Repurchase Assets, the Facility
Documents (to the extent such Facility Documents and each of POP’s and PMC’s
right thereunder relate to the Underlying Repurchase Assets), any Property
relating to any Underlying Repurchase Asset or the related Mortgaged Property,
any Takeout Commitments relating to any Underlying Repurchase Asset, all
insurance policies and insurance proceeds relating to any Underlying Repurchase
Asset or the related Mortgaged Property, including but not limited to any
payments or proceeds under

2



--------------------------------------------------------------------------------

 

any related primary insurance or hazard insurance, FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), any Income relating to any
Underlying Repurchase Asset, any Interest Rate Protection Agreements to the
extent relating to any Underlying Repurchase Asset, and any other contract
rights, accounts (including any interest of POP or PMC in escrow accounts) and
any other payments, rights to payment (including payments of interest or finance
charges) and general intangibles to the extent that the foregoing relates to any
Underlying Repurchase Asset and any other assets relating to the Underlying
Repurchase Assets (including, without limitation, any other accounts) or any
interest in the Underlying Repurchase Assets, all collateral under any other
secured debt facility (including, without limitation, any facility documented as
a repurchase agreement or similar purchase and sale agreement) between any
Seller or its Affiliates, on the one hand, and Buyer or Buyer’s Affiliates, on
the other, and all substitutions or replacements of any and all of the foregoing
and any proceeds (including the related securitization proceeds) and
distributions and any other property, rights, title or interests as are
specified on a Trust Receipt and Custodian Asset Transmission with respect to
any of the foregoing, in all instances, whether now owned or hereafter acquired,
now existing or hereafter created (collectively, the “Underlying Transaction
Repurchase Assets”, together with the Primary Repurchase Assets, the “Repurchase
Assets”).  This paragraph is intended to constitute a security agreement or
other arrangement or other credit enhancement related to this Agreement and
transactions hereunder as defined under Section 101(47)(A)(v) and 741(7)(A)(xi)
of the Bankruptcy Code.

Section 3.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

3.1Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a)this Amendment, executed and delivered by a duly authorized officer of the
Buyer, the Sellers and the Guarantor;

(b)an Amended and Restated Custodial and Disbursement Agreement, dated as of May
3, 2018, executed and delivered by a duly authorized officer of the Buyer, the
Sellers and Deutsche Bank National Trust Company, in its capacity as custodian
and disbursement agent for Buyer;

(c)the filing of duly authorized Uniform Commercial Code financing statements on
Form UCC-3, as is necessary, or in the opinion of Buyer, desirable to perfect
Buyer’s interests in the Repurchase Assets;

(d)the filing of duly authorized Uniform Commercial Code financing statements on
Form UCC-3, as is necessary, or in the opinion of Buyer, desirable to perfect
Buyer’s interests in the Underlying Repurchase Assets; and

3



--------------------------------------------------------------------------------

 

(e)such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 4.Representations and Warranties.  Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 11 of the
Repurchase Agreement.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.  

Section 6.Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together constitutes one and the same
instrument, and each party hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

Section 7.Severability.  Each provision and agreement herein will be treated as
separate and independent from any other provision or agreement herein and will
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

Section 8.GOVERNING LAW.  THIS AMENDMENT IS GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

Section 9.Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the terms “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Sellers to Buyer under the Existing
Repurchase Agreement, as amended hereby.

 

[SIGNATURE PAGES FOLLOWS]

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ROYAL BANK OF CANADA, as Buyer

 

 

By:

 

/s/ Johnathan King

Name:

 

Johnathan King

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

PENNYMAC CORP., as a Seller

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 